              Case 1:20-mj-00002-SKO Document 33 Filed 05/29/20 Page 1 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:20-mj-2-SKO

10          Plaintiff,                                   STIPULATION TO CONTINUE; ORDER
                                                         THEREON
11                          v.

12   PAO VANG,
       a/k/a “CLOWNSY,”
13   JHOVANNY DELGADO-MARCELO,
       a/k/a “JHIO,” and
14   JOHNNY XIONG,

15          Defendants.

16

17          This case is set for a hearing on June 5, 2020, which the parties stipulate to continue to July 31,

18 2020, for the reasons set forth below. On March 17, 2020, this Court issued General Order 611, which

19 suspends all jury trials in the Eastern District of California scheduled to commence before May 1, 2020.

20 This General Order was entered to address public health concerns related to COVID-19.

21          Although the General Order addresses the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).


      STIPULATION TO CONTINUE                             1
30
              Case 1:20-mj-00002-SKO Document 33 Filed 05/29/20 Page 2 of 4

 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff, United States of America, by and through its counsel of record, the United States

25 Attorney for the Eastern District of California and the defendants, PAO VANG, a/k/a “CLOWNSY,”

26 JHOVANNY DELGADO-MARCELO, a/k/a “JHIO,” and JOHNNY XIONG, by and through their

27 counsel, hereby agree and stipulate to continue the status hearing and preliminary hearing in this matter,

28 which is currently set for June 5, 2020. The parties request that the Court continue the date for the


      STIPULATION TO CONTINUE                              2
30
              Case 1:20-mj-00002-SKO Document 33 Filed 05/29/20 Page 3 of 4

 1 defendants’ preliminary hearing or arraignment to July 31, 2020, at 2:00 pm. The parties also request

 2 that pursuant to Federal Rule of Criminal Procedure (“FRCP”) 5.1(d), the time limits set forth in FRCP

 3 5.1(c) be extended through July 31, 2020. The parties agree that, taking into account the public interest

 4 in prompt disposition of criminal cases, good cause exists for this extension.

 5          The defendant also agrees to exclude for this period of time any time limits applicable under 18

 6 U.S.C. § 3161. The parties agree that the continuance represents the reasonable time necessary for

 7 effective preparation of counsel. 18 U.S.C. § 3161(h)(7)(A)-(B)(iv). In support thereof, the parties

 8 stipulate that:

 9          1. The government provided the Defendants with discovery consisting of recordings,

10             photographs, and more than 1,000 pages documents. This consisted of both initial and

11             supplemental discovery that was provided on February 20, and March 2, 2020, respectively.

12          2. On April 28 and May 12, 2020, the government provided supplemental discovery consisting

13             of numerous audio and video recording, as well as additional documents. The defense needs

14             time to review these reports and it is in the interest of the parties to delay the upcoming

15             hearing until after the discovery is reviewed.

16          3. As a consequence, the parties agree that a continuance until July 31, 2020, is warranted.

17          4. The parties stipulate that the period of time from June 5, 2020, through July 31, 2020, is

18             deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

19             because it results from a continuance granted by the Court at defendants’ request on the basis

20             of the Court’s finding that the ends of justice served by taking such action outweigh the best

21             interest of the public and the defendant in a speedy trial.

22          IT IS SO STIPULATED.

23
     Dated: May 27, 2020                                     MCGREGOR W. SCOTT
24                                                           United States Attorney
25
                                                      By: /s/ THOMAS NEWMAN
26                                                        THOMAS NEWMAN
27                                                        Assistant United States Attorney

28


      STIPULATION TO CONTINUE                            3
30
               Case 1:20-mj-00002-SKO Document 33 Filed 05/29/20 Page 4 of 4

 1 Dated: May 27, 2020                                      /s/ Benjamin A. Gerson____
                                                            Attorney for Defendant
 2                                                          JHOVANNY DELGADO-MARCELO
 3

 4 Dated: May 27, 2020                                      /s/ Robert Lamanuzzi____
                                                            Attorney for Defendant
 5                                                          JOHNNY XIONG
 6 Dated: May 27, 2020                                      /s/ Harry Drandell____
 7                                                          Attorney for Defendant
                                                            PAO VANG
 8

 9
                                                      ORDER
10
            IT IS ORDERED that the defendants’ preliminary hearing or arraignment is continued from June
11
     5, 2020, at 2 pm until July 31, 2020, at 2 pm before Magistrate Judge Erica P. Grosjean.
12
            IT IS FURTHER ORDERED THAT the period of time from June 5, 2020, through July 31,
13
     2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(i) and (iv), and Fed.
14
     R. Crim. P. 5.1(d), because it results from a continuance granted by the Court at defendants’ request on
15
     the basis of the Court’s finding that the ends of justice served by taking such action outweigh the best
16
     interest of the public and the defendants in a speedy trial.
17

18   IT IS SO ORDERED.
19
        Dated:     May 29, 2020                                 /s/
20                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


      STIPULATION TO CONTINUE                              4
30
